DETAILED ACTION
Allowable Subject Matter
Claims 1-24 allowed.
The following is an examiner’s statement of reasons for allowance:
As also discussed in interview held on 13 May 2022, Applicant clarified with amendment and effectively argued on pp. 8-9 that the instant invention involves only two devices, not three. Hence the closest prior art used, Xu in view of Cai, is overcome.  Updated search yield tertiary closest prior art of Larmo (US 2016/0007252) describing UE using a timer & trying to re-establish connectivity with radio network after RLF is declared (fig. 2), in combination with Xu and Cai, still fail to render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tenny (US 2022/0104035) describing RLF monitoring using ACK/NACK (fig. 5), Liang (US 2021/0212148) describing link failure of side detection between transmitting & receiving end (fig. 2), Tang (US 2020/0067762) describing report request and sending back by intermediate terminal during RLF (abstract), and Jung (US 2017/0006524) describing D2D operation for UE that is out of coverage with link failure (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469